UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DESHAWN DAWSON, on behalf of himself and
all others similarly situated, 1:19-cv-00521-LGS
Plaintiff,

-against- STATEMENT OF DAMAGES

KEITH DE LELLIS GALLERY, LLC,

Defendant,

 

Compensatory Damages, pursuant to New York State Human Rights Laws (‘“NYSHRL”);
New York City Human Rights Laws (“N.Y.C.H.L”)...000.00 000000 $1,000.00

Costs and Disbursements

Clerk’s Fee... 000 e cece eee e beet ee tee tee tee neeeed $400.00
Process Server fee for SCrViCe 0000. c cece cc ecceceeeceveeveeneerenns $66.50
Attorney Fees 2.000000... 00 c ccc n tenn etn tent eee TBD
42 U.S.C. § 12205; N.Y.C. Admin. Code 8-502(f)

Total ooo ccc ccc ccc ccc cencev eeu eeuetueenetnetteenettetnetnetnetnennennen TBD
AFFIXED AS EXHIBITS

 

1. Memorandum in Support
2. Fee Petition
